Citation Nr: 1750033	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  17-19 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected bilateral hearing loss, currently evaluated as 40 percent disabling effective September 25, 2013 and 50 percent disabling effective May 13, 2016.  

2.  Entitlement to service connection for a bilateral eye disability, to include bilateral cataracts.   


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to April 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2014 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado and San Diego, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In regards to the claim for a higher rating for bilateral hearing loss, the Veteran was last afforded a VA examination in May 2016.  A July 2017 VA treatment record states that the Veteran's test results indicate a decline in bilateral hearing.  Moreover, the Veteran has submitted lay statements referencing his worsening medical conditions.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As for the Veteran's service connection claim for bilateral eye disability, he contends that he did not have an eye disability prior to service and that during service he injured his eyes because he left a gas mask on his face for too long.  He further states that he was issued eye glasses and eye drops during service after this incident.  See August 2014 and November 2014 lay statements.  His service treatment records have been destroyed in a fire-related incident and are unavailable for review.  Given VA's heightened duty when service treatment records are lost or destroyed, this claim must be remanded in order to afford the Veteran a VA examination in order to determine the nature, onset, and etiology of his bilateral eye disability, to include bilateral cataract.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
    
Moreover, it appears that pertinent private treatment records may remain outstanding.  A July 2014 VA treatment record provides an indication that the Veteran received prior private treatment for his eyes.  In regards to his hearing disability, it appears that the Veteran has sought private treatment from Dr. M.C. in February 2015 and also from Sonus.  Upon remand, the AOJ should take appropriate steps to associate any outstanding private treatment records with the claims file.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file records of VA treatment dated since August 2017.   

2.  Afford the Veteran the opportunity to identify any outstanding private treatment records, to specifically include any private treatment regarding his eye disability, as well as hearing loss treatment from Dr. M.C. in February 2015 and from Sonus.  

3.  Schedule the Veteran for an examination to evaluate the current nature and severity of his service-connected hearing loss.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  

4.  Schedule the Veteran for an examination from an appropriate medical provider to determine the nature, onset, and etiology of any eye disability found to be present. 

The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's identified eye disability(ies) had its onset in service or is otherwise related to service.  

A rationale for the opinion must be included.  In providing the opinion and rationale, the examiner is advised that the Veteran's service treatment records were destroyed in a fire-related incident and are unavailable for review.  Thus, the examiner should consider the Veteran's August 2014 and November 2014 lay statements where he reports that he did not have an eye disability prior to service and that he was issued eye glasses and eye drops during service after an in-service gas mask incident.  A discussion of whether any of the Veteran's current eye disabilities, to include bilateral cataracts, are consistent with the nature of activities, symptoms and treatment reportedly experienced by him in service would be particularly helpful to the Board.

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The supplemental statement of the case should address the evidence associated with the claims file since the March 2017 statement of the case.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).





